PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
SANCHEZ, DANIEL 
Application No. 16/175,823
Filed: 30 Oct 2018
For: Clothing Cuff Clip with Contamination Indicator
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 18, 2022, to revive the above-identified application.  

The petition is GRANTED.

The application became abandoned for failure to reply in a timely and proper manner to the Restriction/Election Notice of December 20, 2019.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on February 21, 2020.  A Notice of Abandonment was mailed September 03, 2020.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Response to Restriction Requirement, amendments to the claims, (2) the petition fee of $525, and (3) a proper statement of unintentional delay. 

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted.  

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3732 for further examination on the merits. 


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET